Citation Nr: 1704193	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  07-31 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1987 to July 1993. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By that rating action, the RO, in part, denied the Veteran's request to reopen a previously-denied claim for service connection for a back disorder.  The Veteran appealed the RO's determinations to the Board. 

As indicated by the Board in the Introduction of a July 2015 decision, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for July 2014, and advance notice, which was not returned as undeliverable, was sent to his last known address of record.  He failed to appear at his July 2014 hearing, and he has not submitted a motion to reschedule.  However, at some point in November 2014, the RO learned of an alternative mailing address for the Veteran. Accordingly, the RO sent him a second notice letter informing him that "we have placed you on the list of persons wanting to appear at our office for an in-person hearing before the Board of Veterans' Appeals (BVA), for what is commonly called a 'Travel Board' hearing."  The Veteran thereafter notified the RO that he no longer desires a hearing before the Board.

In March 2016, the Board, in part, remanded the claim on appeal to have the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed back disability.  A VA examination and opinion were provided in April 2016.  (See Spine Disability Benefits Questionnaire (DBQ) and opinion, dated in April 2016)).  Copies of the April 2016 VA Spine DBQ and opinion have been associated with the electronic record. 


FINDING OF FACT

A chronic low back disorder was not present in service or within one year of service separation, and the evidence of record fails to establish that the present disability developed as a result of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  (See February 2002 and May 2006 letters from the RO to the Veteran).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Court has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  This claim was previously remanded to the RO in March 2016 for additional evidentiary development.  This development included scheduling the Veteran for a VA examination with an opinion that addressed the etiology of his currently present back disability(ies).  A VA physician's assistant provided the requested opinion in April 2016.  (See April 2016 Spine DQB and opinion).  The opinion is adequate for adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
The RO has also substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

The Veteran seeks service connection for a back disorder.  After a brief discussion of the general laws and regulations pertaining to service connection, the Board will analyze the claim.

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, such as arthritis, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has been diagnosed with disc desiccation at L3-4, the tenets of § 3.303(b) are applicable to the claim for service connection for a back disorder.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The Veteran seeks service connection for a back disorder. 

The Board will deny the claim because the preponderance of the evidence of record is against a finding of a nexus between the Veteran's diagnosed back disabilities and his period of military service.

Regarding Shedden element number one (1), evidence of a current disability, the Veteran was diagnosed as having lumbago and disc desiccation during an April 2016 VA examination.  These diagnoses satisfy the first prong of the service connection claim (present disability). 

Concerning Shedden element number two (2), in-service disease or injury, the Veteran's service treatment records pertinently reflect that his spine was evaluated as "normal" upon entrance into service in February 1987.  (See February 1987 enlistment examination report).  On an accompanying Report of Medical History, the Veteran reported having had recurrent back pain.  The examining clinician noted that at times, the Veteran had sought treatment from a physician for his back.  A consultation report revealed that the Veteran had played a lot of table tennis prior to service entrance. The examining clinician noted that the Veteran reported having experienced pain in the D1-2 spinal process when he played and that it would last for a day and then dissipate.  The Veteran reported that he had been pain-free since he had stopped playing table tennis.  A physical examination of the cervical and dorsal spines revealed normal range of motion without tenderness.  An x-ray of the spine revealed normal cervical and upper dorsal spines with the exception of mild scoliosis. 

In February 1988, the Veteran complained of having had low back pain for the previous two (2) weeks. He reported that he had had difficulty lifting and raising his arms over his head for the previous three (3) years.  The examining clinician entered an assessment of mild increase in latissimus dorsal tone. The Veteran was prescribed Motrin and Flexeril for his pain.  In August 1989, the Veteran complained of upper scapular and back pains. The clinician entered an impression of muscle strain with spasms of the shoulders/upper back. A March 1993 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain.  As the Veteran's service treatment records show that he had complained of back pain and sought treatment related thereto, this satisfies the second prong of the service connection claim.  

As to the Shedden element number three (3), nexus to service, there are private and VA opinions that are supportive of and against the claim.  Evidence in support of the claim includes an October 2015 opinion, prepared by the Veteran's treating physician since June 2015, Dr. M. S.  Dr. M. S. indicated that he had reviewed the Veteran's service treatment records and VA medical records, dated from 1993 to the present.  Dr. M. S. indicated that the Veteran had suffered from persistent and recurrent back pain since his discharge from service in 1993.  Dr. M. S. related that VA and private physicians had diagnosed him with severe lumbar strain and disc disease with radiculopathy.  Dr. M. S. opined, after a physical evaluation of the Veteran and review of his service and post-service treatment records, that the Veteran was totally disabled, in part, from his back condition and that he did not have any known family history that would have contributed to this condition.  Thus, it was Dr. M. S.'s conclusion that the injuries suffered by the Veteran were a result of the trauma from his military service and that they had contributed to and aggravated his totally disabling back condition. 
Evidence against the claim includes a September 2015 VA examiner's opinion.  After a physical evaluation of the Veteran, as well as a review of the above-cited service treatment records, the VA examiner concluded that the Veteran's back condition was less likely as not related to his period of military service.  The physician reasoned that because of insufficient evidence documented during military service, he was unable to make a nexus between the Veteran's back condition and military service.  The physician maintained that there were no "consistent" service treatment records or post-service reports pertaining to the Veteran's back condition.  The examiner further opined, "The Veteran['s] current BMI of 30 can be a nexus to his back condition due to strenuous weight bearing and prolonged sitting at work."  (See September 2015 Spine DBQ).

In March 2016, the Board remanded the claim to obtain an examination with an etiology opinion as to whether the Veteran's spine disorder was congenital, had preexisted military service, and/or was caused by or aggravated therein.  A VA physician's assistant (PA) examined the Veteran and provided the requested opinion in April 2016.  After a physical examination of the Veteran and a review of the Veteran's record, notably the above-cited service treatment records, the VA PA diagnosed the Veteran with lumbago and disc desiccation.  The VA PA concluded that there was no evidence that the Veteran had a congenital defect, such as sacralization of the lumbar spine that had existed prior to military service or had been aggravated therein.  The VA PA further reasoned that the report of mild scoliosis of the spine at the time of the Veteran's induction was not seen on recent x-rays [of the spine] and while it may have existed at the time of his induction [into military service], it was unlikely a congenital condition as there was no indication that it was treated to correction at any time and that it was no longer present.  To this end, the VA PA noted that x-rays of the spine, performed in September 2015, showed normal height and alignment of the vertebral bodies.  

Regarding direct service connection, the April 2016 VA PA noted that the Veteran had been diagnosed with spasms of the muscles of the back from heavy lifting while in service.  The VA PA opined that there was no indication in the service treatment records that the spasms existed at the time of the Veteran's separation from service in 1993 and no evidence of record was provided that would show that this condition had persisted to a compensable level within a few years of his separation from service.  Notably, according to the VA PA, the Veteran did not complain of back pain after service discharge until 2007, at which time it was associated with a vocationally-related problem (i.e., having to sit at a desk all day).  Finally, and with respect to the more recent findings of disc desiccation at L3-4, the VA PA maintained that it was not seen on an August 2007 x-ray of the spine and, thus, could not be associated with muscle spasms of the back that had occurred nearly 30 years previously.  (See VA PA's April 2016 opinion).

The Board notes that the question of whether the Veteran's back disability had existed prior to service has been raised by the record and was addressed by the April 2016 VA PA; thus, the Board finds that it must address this matter in the first instance.  The presumption of soundness has not been rebutted in this case.  A back disability was not noted on the entrance examination, and the Veterans' spine was found to be normal with the exception of mild scoliosis, which according to the April 2016 VA PA, was unlikely a congenital condition because there was no indication that it had been treated to correction at any time and that it was no longer present in the Veteran.  The Board finds that the finding of mild scoliosis on x-ray at service entrance did not rise to the level of clear and unmistakable evidence that a back disability existed prior to service required to rebut the presumption of soundness.  The Board concludes that the Veteran's back was normal when he entered active duty.  Thus, the Board's analysis will focus on one of direct service connection, as opposed to aggravation of a preexisting disability, to include a congenital condition.

However, the evidence does not support entitlement to service connection for a back disability under any theory of entitlement.  First, service connection cannot be established on a presumptive basis because there is no evidence of arthritis of the spine manifested to a compensable degree within a year of service discharge.  Although the Veteran currently has desiccation of L3-4, as noted by the April 2016 VA PA, this clinical finding was not present even during August 2007 x-rays of the Veteran's spine.  Thus, as there is no evidence of arthritis of the spine manifested to a compensable degree within the initial post-service year, arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309.

Second, service connection for a back disability is not warranted on a direct basis.   The most probative medical evidence is from the April 2016 VA PA, who had the benefit of a full review of the electronic record, to include relevant service treatment records, post-service treatment records, the Veteran statements, and provided reasoned medical explanations that are consistent with the other evidence of record, namely evidence that the Veteran did not have any further complaints of back pain after service discharge until 2007, when his initial complaint was secondary to a vocationally-related problem (i.e., having to sit all day at work).  By contrast, Dr. M. S.'s favorable opinion did not provide any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and provides a sound reasoning for the conclusion.  Dr. M. S. did not consider the fact that the Veteran's in-service complaints were limited to spasms, that he had a normal service discharge physical examination, and that his initial post-service complaints of back pain were not until 2007, decades after service discharge and secondary to a vocationally-related problem. 
 
As to any assertions that the Veteran might proffer as to having had low back pain since service, the Board finds them not credible.  As noted previously herein, the Board points out that the Veteran complained of back pain in February 1988 and August 1989, yet he denied any back pain at service discharge in 1993, and his back was evaluated as normal.  In fact, and as previously noted herein, the Veteran did not have any back complaints after service until 2007, at which time it was related to having to sit at a desk all day for work.  The Board notes that lay reports may not be rejected summarily solely due to the absence of contemporaneous medical documentation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nonetheless, the evidence of record contains the Veteran's own reported history that the date of the onset of his low back symptoms were after he had to sit all day at work in 2007.  In addition, the VA PA pointed to the same during his April 2016 evaluation of the Veteran.

There is additionally no indication that the Veteran is competent to etiologically link his diagnosed low back disabilities to his period of military service, to include the clinical findings of muscle spasms.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of spinal disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute sufficient competent medical evidence to link the Veteran's current low back disabilities noted above to military service. 

For the foregoing reasons, the claim for service connection for a back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


